1 Reported in 156 P.2d 414.
The plaintiff brought an action for back rent on leased premises and for a decree forfeiting the lease and restoring possession of the property. From a judgment for the back rent and attorney's fees, the defendant appeals.
The court made the following findings of fact:
"(1) That plaintiff is a widow and the owner of certain real estate situate in the City of Yakima, Washington, more particularly described as Lots 21 and 22 in Block 11, in the City of Yakima, Washington, upon which there is situate a four story building commonly known as the Montana Hotel.
"(2) That plaintiff and defendant, on the 4th day of June, 1942, entered into a certain written lease, which lease is evidence in the above entitled action.
"(3) That under the terms and conditions of said lease, rental was reserved at $100.00 per month from July, 1942, to December, 1942, inclusive, and $150.00 thereafter. *Page 484 
"(4) That on the 31st day of December, 1942, a meeting was had at the office of the plaintiff between the defendant and Frank Mullins, plaintiff's Building Manager, and that at said time it was agreed that the defendant would continue to pay $100.00 per month instead of $150.00 per month until such time as business conditions were better, the said remaining $50.00 per month was to be paid when said conditions were better.
"(5) That defendant paid $100.00 per month up to the 1st day of July, 1943, at which time $110.00 per month was paid, the $10.00 being for additional room which had not previously been rented, though included in the lease; that receipts were given and checks paid.
"(6) That the plaintiff, on or about the 5th day of February, 1943, through her attorney, George Mullins, demanded the back rent. That on or about the 17th day of February, Notice to pay rent or vacate was served upon the defendant.
"(7) That beginning with the 1st day of March, 1944, the defendant paid the sum of $150.00, which sum has been accepted by the plaintiff.
"(8) That in view of the agreement and the actions of the parties, the lease could not be terminated for the nonpayment of full rental; and that insufficient evidence was submitted to grant a foreclosure under the terms and conditions of the lease.
"(9) That the plaintiff is entitled to recover judgment against the defendant in the sum of $610.00 together with interest of 6% per annum.
"(10) That the plaintiff is entitled to judgment in the sum of $125.00 as reasonable attorneys fees under the terms and conditions of the lease."
The appellant assigns as error the court's overruling of his demurrer, the denial of his motion to dismiss respondent's first cause of action, the granting of a judgment for the recovery of back rent and attorney's fees and costs, and the denial of a motion for judgment notwithstanding the court's decision or, in the alternative, for a new trial.
[1, 2] These assignments of error may be summed up as being based upon appellant's contention that the court erred in making its findings of fact, it being appellant's contention that the court should have found that there was, in fact, an oral modification of the written lease. This court will not overturn the findings of fact of the trial court unless we *Page 485 
find that the evidence preponderates against them. In this case, the court's findings are adequately sustained by the evidence and will not be disturbed. The citations of both the appellant and respondent touching modification of executory written instruments, and the apparent and implied authority of agents, would require consideration if the court's findings of fact were overturned. Since they are affirmed, however, the decision rests upon a pure question of fact, and they need not be discussed.
The judgment is affirmed.
BEALS, C.J., BLAKE, and ROBINSON, JJ., concur.